


$150,000,000
CHAPARRAL ENERGY, INC.
7.625% Senior Notes due 2022
Purchase Agreement
November 2, 2012
Wells Fargo Securities, LLC
As Representative of the several Initial Purchasers
listed in Schedule 1 hereto
c/oWells Fargo Securities, LLC
301 South College Street, 6th Floor
Charlotte, North Carolina 28288


Ladies and Gentlemen:
Chaparral Energy, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several Initial Purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $150,000,000 principal amount of its 7.625% Senior Notes due
2022 (the “Securities”). The Securities will be issued pursuant to the
Indenture, dated as of May 2, 2012, (the “Base Indenture”), as supplemented by a
supplemental indenture to be dated as of November 15, 2012 (the “Supplemental
Indenture” and, together with the Base Indenture, the “Indenture”), among the
Company, the guarantors listed in Schedule 2 hereto (the “Guarantors”) and Wells
Fargo Bank, National Association, as trustee (the “Trustee”), and will be
guaranteed on an unsecured senior basis by each of the Guarantors (the
“Guarantees”).
The Company previously issued $400,000,000 aggregate principal amount of 7.625%
Senior Notes due 2022 (the “Existing Notes”)under the Indenture. The Securities
constitute “Additional Notes” as defined in the Indenture. Except as otherwise
disclosed in the Time of Sale Information (as defined below) and the Final
Offering Circular (as defined below), the Securities will have terms identical
to the Existing Notes and will be treated as a single class of debt securities
for all purposes under the Indenture.
The Securities will be sold to the Initial Purchasers in a transaction not
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company has prepared a preliminary
offering circular dated November2, 2012 (the “Preliminary Offering Circular”)
and will prepare an offering circular dated the date hereof (the “Final Offering
Circular”) setting forth information concerning the Company and the Securities.
Copies of the Preliminary Offering Circular have been, and copies of the Final
Offering Circular will be, delivered by the Company to the Initial Purchasers
pursuant to the terms of this Agreement (as defined in Section 14(g)). The
Company hereby confirms that it has authorized the use of the Preliminary
Offering Circular, the other Time of Sale Information (as defined below) and the
Final Offering Circular in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Circular.
At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Circular, as supplemented
and amended by the written communications listed on Annex A hereto.






--------------------------------------------------------------------------------




Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.
The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:
1.Purchase and Resale of the Securities.
(a)The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, agrees,
severally and not jointly, to purchase from the Company, in each case, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, the respective principal amount of
Securities set forth opposite such Initial Purchaser’s name in Schedule 1 hereto
at a price equal to 102.5% of the principal amount thereof, plus accrued
interest, if any, from November 15, 2012 to the Closing Date. The Company will
not be obligated to deliver the Securities except upon payment for all the
Securities to be purchased as provided herein.
(b)The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information and
the Final Offering Circular. Each Initial Purchaser, severally and not jointly,
represents, warrants and agrees that:
(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) under the Securities Act;
(ii)    neither it nor any Person acting on its behalf has solicited offers for,
or offered or sold, or will solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act (“Regulation D”)
or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act; and
(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:
(A)    within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule
144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or
(B)    in accordance with the restrictions set forth in Annex C hereto.
(b)    Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(g) and 6(h), McAfee & Taft A Professional
Corporation, as counsel for the Company, and Cahill Gordon & Reindel LLP as
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.

2



--------------------------------------------------------------------------------




(c)    The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.
(d)    The Company acknowledges and agrees that the Initial Purchasers are
acting solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, no Initial Purchaser is advising the Company or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company shall consult with its own advisors concerning such
matters and shall be responsible for making their own independent investigation
and appraisal of the transactions contemplated hereby, and the Initial
Purchasers shall have no responsibility or liability to the Company with respect
thereto. Any review by the Initial Purchasers of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Initial Purchasers and shall not be on
behalf of the Company.
2.    Payment and Delivery.
(a)    Payment for and delivery of the Securities will be made at the offices of
Cahill Gordon & Reindel LLP at 10:00 A.M., New York City time, on November 15,
2012, or at such other time or place on the same or such other date, not later
than the fourth business day thereafter, as the Representative and the Company
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date.”
(b)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Notes”), with any transfer taxes payable
in connection with the sale of the Securities duly paid by the Company. The
Global Notes will be made available for inspection by the Representative not
later than 1:00 P.M., New York City time, on the business day prior to the
Closing Date.
3.    Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:
(a)    Preliminary Offering Circular, Time of Sale Information and Final
Offering Circular. The Preliminary Offering Circular, as of its date, did not,
the Time of Sale Information, at the Time of Sale, did not, and at the Closing
Date, will not, and, the Final Offering Circular, in the form first used by the
Initial Purchasers to confirm sales of the Securities does not and as of the
Closing Date, will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company and the Guarantors make no representation or warranty
with respect to any statements or omissions made in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in the Time of Sale Information or the Final Offering
Circular.
(b)    Additional Written Communications. The Company and the Guarantors
(including their agents and representatives, other than the Initial Purchasers
in their capacity as such) has not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a

3



--------------------------------------------------------------------------------




communication referred to in clauses (i), (ii) and (iii) below) an “Issuer
Written Communication”) other than (i) the Preliminary Offering Circular, (ii)
the Final Offering Circular, (iii) the document listed on Annex A hereto,
including a term sheet substantially in the form of Annex B hereto, which
constitutes part of the Time of Sale Information, and (iv) any electronic road
show or other written communications, in each case used in accordance with
Section 4(c). Each such Issuer Written Communication, when taken together with
the Time of Sale Information, did not, and at the Closing Date will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation and warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication. Each
Issuer Written Communication does not conflict with the Time of Sale Information
or the Final Offering Circular.
(c)    Financial Statements. The historical financial statements and the related
notes thereto of the Company and its consolidated subsidiaries included in each
of the Time of Sale Information and the Final Offering Circular present fairly
the consolidated financial position of the Company and its subsidiaries as of
the dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods covered
thereby; the other financial information included in each of the Time of Sale
Information and the Final Offering Circular has been derived from the accounting
records of the Company and its subsidiaries and presents fairly the information
shown thereby; and the “Summary consolidated historical financial information”
and “Selected historical consolidated financial information” set forth in each
of the Time of Sale Information and the Final Offering Circular is accurately
presented in all material respects and prepared on a basis consistent with the
audited and unaudited historical consolidated financial statements from which it
has been derived.
(d)    No Material Adverse Change. Except as disclosed in the Time of Sale
Information and the Final Offering Circular, since the date of the most recent
financial statements of the Company included in each of the Time of Sale
Information and the Final Offering Circular, (i) there has not been any change
in the capital stock or long-term debt of the Company or any of its subsidiaries
(other than borrowings under the ABL Revolving Facility (as defined in Section
14(g)), or any dividend or distribution of any kind declared, set aside for
payment, paid or made by the Company on any class of capital stock, or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, consolidated financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement other than in the
ordinary course of business; and (iii) neither the Company nor any of its
subsidiaries has sustained any loss or interference (including any liability or
obligation) with its business, including from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority that is material to the Company and its
subsidiaries, taken as a whole.
(e)    Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each other jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification, and have all power and authority
necessary to own or lease their respective properties and to conduct the
businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the business, properties,

4



--------------------------------------------------------------------------------




consolidated financial position, stockholders’ equity or results of operations
of the Company and its subsidiaries taken as a whole or on the performance by
the Company and the Guarantors of their obligations under the Securities and the
Guarantees (a “Material Adverse Effect”). The subsidiaries listed in Schedule 2
to this Agreement are the only direct or indirect subsidiaries of the Company
other than Oklahoma Ethanol LLC and Chaparral Biofuels, L.L.C., which will not
be Guarantors. The Company does not own, directly or indirectly, equity
securities or similar ownership interests of any entity other than its interests
in such subsidiaries.
(f)    Capitalization. The Company has an authorized capitalization as set forth
in each of the Time of Sale Information and the Final Offering Circular under
the heading “Capitalization.” The limited partnership agreements or limited
liability company agreements governing all outstanding limited partnership
interests or limited liability company interests of each Guarantor have been
validly executed and delivered, and all capital contributions required under
such limited partnership agreements or limited liability company agreements have
been paid in full; and, except as otherwise described in each of the Time of
Sale Information and the Final Offering Circular, the limited partnership
interests or limited liability company interests of each Guarantor are owned
directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance or security interest, except as otherwise described in the Time of
Sale Information and the Final Offering Circular, including without limitation
for liens under or permitted by the ABL Revolving Facility.
(g)    Due Authorization. The Company and each of the Guarantors have full
right, power and authority to execute and deliver this Agreement, the
Securities, theSupplemental Indenture, the Exchange Securities (and the related
guarantees) and the Registration Rights Agreement (to the extent a party
thereto) (collectively, the “Transaction Documents”), and to perform their
respective obligations thereunder; and all action required to be taken for the
due and proper authorization, execution and delivery of each of the Transaction
Documents and the consummation of the transactions contemplated by the
Transaction Documents has been duly and validly taken.
(h)    The Indenture and Supplemental Indenture. The Base Indenture has been
duly authorized, executed and delivered by the Company and each of the
Guarantors. The Supplemental Indenture has been duly authorized by the Company
and each of the Guarantors, and, when duly executed and delivered by the Company
and each of the Guarantors, the Indenture (including the Supplemental Indenture)
will constitutes a valid and legally binding agreement of the Company and each
of the Guarantorsenforceable against the Company and each of the Guarantors in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws now or hereafter in effect relating to or affecting creditors’
rights generally or by general equitable principles regardless of whether
enforcement is sought in law or equity (collectively, the “Enforceability
Exceptions”); the Base Indenture conforms and, on the Closing Date, the
Indenture (including the Supplemental Indenture) will conform in all material
respects to the requirements of the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), and the rules and regulations of the Commission
applicable to an indenture that is qualified thereunder.
(i)    The Securities and the Guarantees. The Securities have been duly
authorized by the Companyand, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture; and the Guarantees have been duly authorized
by each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

5



--------------------------------------------------------------------------------




(j)    The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related guarantees) will have been duly authorized by the Company
and each of the Guarantorsand, when duly executed, authenticated, issued and
delivered in accordance with the Indenture and as contemplated by the
Registration Rights Agreement, will constitute valid and legally binding
obligations of the Company, as issuer, and each of the Guarantors, as guarantor,
enforceable against the Company and each of the Guarantors in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture.
(k)    Purchaseand Registration Rights Agreements. This Agreement has been duly
authorized, executed and delivered by the Company and each of the Guarantors;
and the Registration Rights Agreement has been duly authorized by the Company
and each of the Guarantors and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company and each of the Guarantors enforceable
against the Company and each of the Guarantors in accordance with its terms,
subject to the Enforceability Exceptions, and except that rights to indemnity
and contribution thereunder may be limited by applicable law and public policy.
(l)    Descriptions of Certain Documents. Each of the Securities, the
Guarantees, the Indenture and the Registration Rights Agreement conforms in all
material respects to the descriptions thereof contained in each of the Time of
Sale Information and the Final Offering Circular.
(m)    No Violation or Default. Neither the Company nor any of its subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject; or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority having jurisdiction over it
or its properties, except, in the case of clauses (ii) and (iii) above, for any
such default or violation that would not, individually or in the aggregate, have
a Material Adverse Effect.
(n)    No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities (and the Guarantees) and the
consummation of the transactions contemplated by the Transaction Documents will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject (other than liens created under the ABL
Revolving Facility), (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of the Company or any of
its subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation, default, lien charge or encumbrance that
would not, individually or in the aggregate, have a Material Adverse Effect.
(o)    No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (and the
Guarantees) and the consummation of the transactions

6



--------------------------------------------------------------------------------




contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications (i) as may be
required under applicable state securities laws in connection with the purchase
and resale of the Securities by the Initial Purchasers, (ii) with respect to the
Exchange Securities (and the related guarantees) as may be required under the
Securities Act and applicable state securities laws as contemplated by the
Registration Rights Agreement, (iii)  which have been, or prior to the Closing
Date will be, obtained, and (iv) which, if not obtained, would not, individually
or in the aggregate, have a Material Adverse Effect.
(p)    Legal Proceedings. Except as described in each of the Time of Sale
Information and the Final Offering Circular, there are no legal, governmental or
regulatory, actions, suits or proceedings pending to which the Company or any of
its subsidiaries is or may be a party or to which any property of the Company or
any of its subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
could reasonably be expected to have a Material Adverse Effect; to the Company’s
and each of the Guarantors’ knowledge, no such actions, suits or proceedings are
threatened or contemplated by any governmental or regulatory authority or
threatened by others.
(q)    Independent Accountants. Grant Thornton LLP, who have certified certain
financial statements of the Company and its subsidiaries in each of the Time of
Sale Information and the Final Offering Circular, are independent public
accountants with respect to the Company and its subsidiaries and are independent
public accountants within the meaning of Rule 101 of the Code of Professional
Conduct of the American Institute of Certified Public Accountants and its
interpretations and rulings thereunder.
(r)    Title to Real and Personal Property. The Company and its subsidiaries
have (1) good and defensible title to oil and gas properties owned by the
Company and its subsidiaries, (2) good and indefeasable title in fee simple to
all other real property owned by the Company and its subsidiaries and (3) good
title to all items of personal property owned by the Company and its
subsidiaries, in each case that are material to the respective businesses of the
Company and its subsidiaries, free and clear of all liens, encumbrances, claims
and defects and imperfections of title, except (i) those that are described in
the each of the Time of Sale Information and the Final Offering Circular,
(ii) those under the ABL Revolving Facility, (iii) those under oil and gas
leases, options to lease, operating agreements, utilization and pooling
agreements, participation and drilling concessions agreements and gas sales
contracts, securing payment of amounts not yet due and payable and of a scope
and nature customary in the oil and gas industry, (iv) those that do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries or (v) those that could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and any real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
or proposed to be made of such real property and buildings by the Company or its
subsidiaries.
(s)    Title to Intellectual Property. The Company and its subsidiaries own or
possess or are licensed to use adequate rights to use all material patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses, except where the failure to own, possess or license
such rights would not, individually or in the aggregate, have a Material Adverse
Effect; the Company and its subsidiaries have not received any notice of any
claim of infringement of or conflict with any such rights of others.
(t)    Investment Company Act. Neither the Company nor any of its subsidiaries
is, and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of

7



--------------------------------------------------------------------------------




the Time of Sale Information and the Final Offering Circular none of them will
be, an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder
(collectively, “Investment Company Act”).
(u)    Taxes. The Company and its subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof to the extent that such taxes have become due and are
not being contested in good faith with such exceptions as would not,
individually or in the aggregate, result in a Material Adverse Effect; and
except as otherwise disclosed in each of the Time of Sale Information and the
Final Offering Circular, there is no tax deficiency that has been asserted
against the Company or any of its subsidiaries or any of their respective
properties or assets, which has had, nor does the Company have any knowledge of
any tax deficiency, which if determined adversely to the Company or its
subsidiaries might, individually or in the aggregate, have a Material Adverse
Effect.
(v)    Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties, the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Final Offering Circular, except where the failure to possess or make the
same would not, individually or in the aggregate, have a Material Adverse
Effect; and except as described in each of the Time of Sale Information and the
Final Offering Circular, neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course, except for notices, modifications or non-renewals as would not,
individually or in the aggregate, have a Material Adverse Effect.
(w)    No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company and the Guarantors, is contemplated or threatened, which disturbance or
dispute would have a Material Adverse Effect.
(x)    Compliance With Environmental Laws. The Company and its subsidiaries
(i) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety and the environment including without
limitation those imposing liability or standards of conduct concerning any
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals currently required of them under
applicable Environmental Laws to conduct their respective businesses; (iii) have
not received notice of any actual or potential liability for the investigation
or remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except in any such case as described in each
of the Time of Sale Information and the Final Offering Circular or for any such
failure to comply with, or failure to receive required permits, licenses or
approvals, or liability as would not, individually or in the aggregate, have a
Material Adverse Effect. None of the Company or any of its subsidiaries has
received notice that it has been identified as a potentially responsible party
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (“CERCLA”), or any comparable state law; and (v) no property
or facility of the Company or any of its subsidiaries is (x) listed or, to the
Company’s or any subsidiary’s knowledge, proposed for listing on the National
Priorities List under CERCLA or is (y) listed in the Comprehensive Environmental
Response, Compensation, Liability Information System List promulgated pursuant
to CERCLA, or on any comparable list maintained by any state or local
governmental authority.

8



--------------------------------------------------------------------------------




(y)    Compliance With ERISA. Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
affiliates has been maintained in all material respects in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions.
(z)    Accounting Controls. The Company and its subsidiaries maintain systems of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
(aa)    Insurance.The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as are reasonably adequate
for the conduct by the Company and its subsidiaries of their respective
businesses as is customary for companies engaged in similar businesses in
similar industries; and neither the Company nor any of its subsidiaries has (i)
received notice from any insurer or agent of such insurer that any material
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance or (ii) any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage at reasonable cost from similar insurers
as may be necessary to continue its business.
(bb)    Solvency. On and immediately after the Closing Date, the Company (after
giving effect to the issuance of the Securities and the other transactions
related thereto as described in each of the Time of Sale Information and the
Final Offering Circular) will be Solvent. As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
Company is not less than the total amount required to pay the liabilities of the
Company on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured; (ii) the Company is able to
realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business; (iii) assuming consummation of the issuance of the Securities as
contemplated by this Agreement, the Time of Sale Information and the Final
Offering Circular, the Company is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature; (iv) the Company is not
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Company is engaged; and (v) the Company is not a defendant
in any civil action that would result in a judgment that the Company is or would
become unable to satisfy.
(cc)    No Restrictions on Subsidiaries. Except for the restrictions applicable
to subsidiaries that will not be Guarantors, no subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement

9



--------------------------------------------------------------------------------




or other instrument to which it is a party or is subject, from paying any
dividends to the Company, from making any other distribution on such
subsidiary’s capital stock or similar ownership interest, from repaying to the
Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s properties or assets to the Company or any
other subsidiary of the Company.
(dd)    No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.
(ee)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Circular and
the Final Offering Circular, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.
(ff)    No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
(gg)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.
(hh)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 1(b) (including
Annex C hereto) and their compliance with their agreements set forth therein, it
is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Final Offering Circular, to register the Securities
under the Securities Act or to qualify the Indenture under the Trust Indenture
Act.
(ii)    No Stabilization. Neither the Company nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.
(jj)    Margin Rules. Neither the Company nor any of its subsidiaries has taken,
and none of them will take, any action that might cause the issuance, sale and
delivery of the Securities nor the application of the proceeds thereof by the
Company as described in each of the Time of Sale Information and the Final
Offering Circular to violate Regulation T, U or X of the Board of Governors of
the Federal Reserve System.
(kk)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Final Offering
Circular has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

10



--------------------------------------------------------------------------------




(ll)    Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or any Guarantor to believe
that the statistical and market-related data included in each of the Time of
Sale Information and the Final Offering Circular is not based on or derived from
sources that are reliable and accurate in all material respects.
(mm)    No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders, customers or suppliers of the Company
or any of its subsidiaries, on the other, that is required by the Securities Act
to be described in a prospectus that is not described in each of the Time of
Sale Information and the Final Offering Circular and that is not so described
therein.
(nn)    Engineers; Reserve Reports. The information described in the each of
Time of Sale Information and the Final Offering Circular regarding the estimated
proved reserves of the Company and the Guarantors is based in part on the
reports generated by Cawley, Gillespie & Associates, Inc. and Ryder Scott
Company, L. P., each as independent petroleum engineers with respect to the
Company and the Guarantors (the “Engineers”). The information underlying the
estimates of the reserves of the Company and the Guarantors supplied by the
Company to the Engineers, for the purposes of preparing the reserve reports of
the Company referenced in each of the Time of Sale Information and the Final
Offering Circular (the “Reserve Reports”), was true and correct in all material
respects on the date of each such Reserve Report; the estimates of future
capital expenditures and other future exploration and development costs supplied
to the Engineers were prepared in good faith and with a reasonable basis; the
information provided to the Engineers for purposes of preparing the Reserve
Reports was prepared in all material respects in accordance with customary
industry practices; the Engineers were, as of the date of each of the Reserve
Reports prepared by them, and are, as of the date hereof, independent petroleum
engineers with respect to the Company and the Guarantors; other than normal
production of reserves and intervening spot market product price fluctuations,
and except as disclosed in the each of Time of Sale Information and the Final
Offering Circular, neither the Company nor any of the Guarantors is aware of any
facts or circumstances that would result in a material decline in the reserves
in the aggregate, or the aggregate present value of future net cash flows
therefrom, as described in the each of Time of Sale Information and the Final
Offering Circular and as reflected in the Reserve Reports; and the estimates of
such reserves and the present value of the future net cash flows therefrom as
described in the each of Time of Sale Information and the Final Offering
Circular and reflected in the Reserve Reports comply in all material respects
with the Securities Act.
(oo)    OFAC. None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
(pp)    Compliance with Foreign Corrupt Practices Act. Neither the Company nor
any of its subsidiaries nor, to the best knowledge of the Company and each of
the Guarantors, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

11



--------------------------------------------------------------------------------




(qq)    Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company or any of the Guarantors, threatened.
4.    Further Agreements of the Company and the Guarantors. The Company and each
of the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:
(a)    Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Circular, any other Time of Sale
Information, any Issuer Written Communication and the Final Offering Circular
(including all amendments and supplements thereto) as the Representative may
reasonably request.
(b)    Amendments or Supplements. Before finalizing the Final Offering Circular
or making or distributing any amendment or supplement to any of the Time of Sale
Information or the Final Offering Circular, the Company will furnish to the
Representative and counsel for the Initial Purchasers a copy of the proposed
Final Offering Circular or such amendment or supplement for review, and will not
distribute any such proposed Final Offering Circular, amendment or supplement to
which the Representative reasonably objects.
(c)    Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.
(d)    Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Final Offering Circular or the initiation or, to the extent the Company
becomes aware, threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which the Preliminary Offering
Circular or the Final Offering Circular as then amended or supplemented would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when the Preliminary Offering Circular or the Final
Offering Circular is delivered to a purchaser, not misleading; (iii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which an Issuer Written Communication
would include any untrue statement of a material fact; and (iv) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or,
to the extent the Company becomes aware, threatening of any proceeding for such
purpose; and the Company will use its commercially reasonable efforts to prevent
the issuance of any such order preventing or suspending the use of any of the
Time of Sale Information, any Issuer Written Communication or the Final Offering
Circular or suspending any such qualification of the Securities and, if any such
order is issued, will obtain as soon as possible the withdrawal thereof.
(e)    Time of Sale Information. If at any time prior to the Closing Date (i)
any event shall occur or condition shall exist as a result of which any of the
Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make

12



--------------------------------------------------------------------------------




the statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Time of Sale Information to comply with law, the Company will immediately notify
the Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
any of the Time of Sale Information as may be necessary so that the statements
in any of the Time of Sale Information as so amended or supplemented will not,
in light of the circumstances under which they were made, be misleading or so
that any of the Time of Sale Information will comply with law.
(f)    Ongoing Compliance of the Final Offering Circular. If at any time prior
to the earlier of (i) 180 days following the Closing Date and (ii) completion of
the initial distribution of the Securities (x) any event shall occur or
condition shall exist as a result of which the Final Offering Circular as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances existing
when the Final Offering Circular is delivered to a purchaser, not misleading or
(y) it is necessary to amend or supplement the Final Offering Circular to comply
with law, the Company will immediately notify the Initial Purchasers thereof and
forthwith prepare and, subject to paragraph (b) above, furnish to the Initial
Purchasers such amendments or supplements to the Final Offering Circular as may
be necessary so that the statements in the Final Offering Circular as so amended
or supplemented will not, in the light of the circumstances existing when the
Final Offering Circular is delivered to a purchaser, be misleading or so that
the Final Offering Circular will comply with law.
(g)    Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.
(h)    Clear Market. During the period from the date hereof through and
including the date that is 90 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year.
(i)    Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Final Offering Circular under the heading “Use of proceeds.”
(j)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
(k)    DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.
(l)    No Resales by the Company. Until the issuance of the Exchange Securities,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the

13



--------------------------------------------------------------------------------




Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.
(m)    No Integration. None of the Company, any of its affiliates (as defined in
Rule 501(b) of Regulation D) or any person acting on behalf of the Company or
such affiliate will, directly or through any agent, sell, offer for sale,
solicit offers to buy or otherwise negotiate in respect of, any security (as
defined in the Securities Act), that is or will be integrated with the sale of
the Securities in a manner that would require registration of the Securities
under the Securities Act. The Company will take all action that is appropriate
or necessary to assure that its offerings of other securities will not be
integrated for purposes of the Securities Act with the offering contemplated
hereby.
(n)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no covenant is given) will (i)
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.
(o)    No Stabilization. Neither the Company nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
5.    Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Circular and the Final
Offering Circular, (ii) a written communication that contains either (a) no
“issuer information” (as defined in Rule 433(h)(2) under the Securities Act) or
(b) “issuer information” that was included in the Preliminary Offering Circular
or the Final Offering Circular, (iii) any written communication listed on Annex
A or prepared pursuant to Section 4(c) above (including any electronic road
show), (iv) any written communication prepared by such Initial Purchaser and
approved by the Company in advance in writing or (v) any written communication
relating to or that contains the terms of the Securities and/or other
information that was included in the Preliminary Offering Circular or the Final
Offering Circular.
6.    Conditions of Obligations of the Initial Purchasers.The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
(a)    Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantorsand their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.
(b)    No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by the Company or any of the Guarantors by
any “nationally recognized statistical rating organization”, as such term is
defined by the Commission in Section 3(a)(62) of the Exchange Act; and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, or has changed its outlook with respect to, its rating of the
Securities or of any other debt

14



--------------------------------------------------------------------------------




securities or preferred stock issued or guaranteed by the Company or any of the
Guarantors (other than an announcement with positive implications of a possible
upgrading).
(c)    No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, no event or condition of a type described in Section 3(d) hereof
shall have occurred or shall exist, which event or condition is not described in
each of the Time of Sale Information (excluding any amendment or supplement
thereto) and the Final Offering Circular (excluding any amendment or supplement
thereto), the effect of which in the judgment of WellsFargo Securities (as
defined in Section 14(g)) is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Final Offering Circular.
(d)    Officers’ Certificate. The Representative shall have received on and as
of the Closing Date a certificate of the chief executive officer and the chief
financial officer of the Company (i) confirming that such officers have
carefully reviewed the Time of Sale Information and the Final Offering Circular
and, to the best knowledge of such officers, the representations set forth in
Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming that the
other representations and warranties of the Company and the Guarantors in this
Agreement are true and correct and that the Company and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date, (iii) to the
effect set forth in paragraphs (b) and (c) above, (iv) that, to the knowledge of
such officers, the statements of the Company and its officers made in any
certificates delivered pursuant to this Agreement are true and correct on and as
of the Closing Date and (v) confirming that to the knowledge of thechief
financial officer of the Company, after due inquiry, the execution, delivery and
performance by the Company and each of the Guarantors of each of the Transaction
Documents to which each is a party, the issuance and sale of the Securities (and
the Guarantees) and the consummation of the transactions contemplated by the
Transaction Documents do not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject (other than liens created
under the ABL Revolving Facility) except, in the case of this clause (v), for
any such conflict, breach, violation, default, lien, charge or encumbrance that
would not, individually or in the aggregate, have a Material Adverse Effect.
(e)    Comfort Letters. On the date of this Agreement and on the Closing Date,
Grant Thornton LLP shall have furnished to the Representative, at the request of
the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information of the Company and its subsidiaries contained in each of the Time of
Sale Information and the Final Offering Circular; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to such Closing Date.
(f)    Reserve Engineer Letters. The Initial Purchasers shall have received
letters, dated the Closing Date and addressed to the Initial Purchasers, from
Cawley, Gillespie & Associates, Inc. and Ryder Scott Company, L. P., each an
independent petroleum engineering firm for the Company, in form and substance
reasonably satisfactory to the Representative and counsel for the Initial
Purchasers.
(g)    Opinion of Counsel for the Company. McAfee & Taft A Professional
Corporation, counsel for the Company, shall have furnished to the
Representative, at the request of the Company, its written opinion (which

15



--------------------------------------------------------------------------------




shall include a statement of negative assurance), dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Annex D hereto.
(h)    Opinion of Counsel for the Initial Purchasers. The Representative shall
have received on and as of the Closing Date an opinion and negative assurance
letter of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers, with
respect to such matters as the Initial Purchasers may reasonably request, and
such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.
(i)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.
(j)    Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.
(k)    Supplemental Indenture. On the Closing Date, the Representative shall
have received the Supplemental Indenture executed by the Company, the Guarantors
and the Trustee and such agreement shall be in full force and effect.
(l)    Registration Rights Agreement. The Representative shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.
(m)    DTC. The Securities shall be eligible for clearance and settlement
through DTC.
(n)    Additional Documents. On or prior to the Closing Date, the Company and
the Guarantors shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
7.    Indemnification and Contribution.
(a)    Indemnification of the Initial Purchasers. The Company and the Guarantors
will, jointly and severally, indemnify and hold harmless each Initial Purchaser,
its officers, employees, agents, partners, members, directors and its affiliates
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Indemnified Party”), against any and all losses, claims, damages or
liabilities, joint or several, to which such Indemnified Party may become
subject, under the Securities Act, the Exchange Act, other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Circular, Time of Sale Information or the
Final Offering Circular, in each case as amended or supplemented, or

16



--------------------------------------------------------------------------------




any Issuer Written Communication (including, without limitation, any electronic
road show and the accompanying audio recording) or arise out of or are based
upon the omission or alleged omission of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading and will reimburse each Indemnified Party for any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating, preparing or defending against any loss, claim,
damage, liability, action, litigation, investigation or proceeding whatsoever
(whether or not such Indemnified Party is a party thereto) whether threatened or
commenced and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company and the Guarantors will not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from any of such documents in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser through the
Representative specifically for use therein, it being understood and agreed that
the only such information consists of the information described as such in
subsection (b) below.
(b)    Indemnification of the Company. Each Initial Purchaser will severally and
not jointly indemnify and hold harmless each of the Company, the Guarantors,
each of their respective directors, each of their respective officers and each
person, if any, who controls the Company or such Guarantor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Initial Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Initial Purchaser Indemnified Party may become
subject, under the Securities Act, the Exchange Act, other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Circular, Time of Sale Information or the
Final Offering Circular, in each case as amended or supplemented, or any Issuer
Written Communicationor arise out of or are based upon the omission or the
alleged omission of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative specifically for
use therein, and will reimburse any legal or other expenses reasonably incurred
by such Initial Purchaser Indemnified Party in connection with investigating,
preparing or defending against any such loss, claim, damage, liability, action,
litigation, investigation or proceeding whatsoever (whether or not such Initial
Purchaser Indemnified Party is a party thereto) whether threatened or commenced
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission as such expenses are incurred, it being understood and
agreed that the only such information furnished by any Initial Purchaser
consists of the following information in the Preliminary Offering Circular and
Final Offering Circular furnished on behalf of each Initial Purchaser: the
information contained in the fourth sentence of the eleventh paragraph and the
thirteenth paragraph under the caption “Plan of distribution” (the “Initial
Purchasers Information”); provided, however, that the Initial Purchasers shall
not be liable for any losses, claims, damages or liabilities arising out of or
based upon the Company’s failure to perform its obligations under Section 4(f)
of this Agreement as a result of a change in the Initial Purchasers Information,
but only so long as the Initial Purchasers had timely provided to the Company
written notice of the change so as to permit the Company to meet its obligations
under Section 4(f).
(c)    Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section 7 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party

17



--------------------------------------------------------------------------------




otherwise than under subsection (a) or (b) above. In case any such action is
brought against any indemnified party and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not be liable to such indemnified party
under this Section 7 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the contrary; (ii) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party; (iii) the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the indemnifying
party; or (iv) the named parties in any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood and
agreed that the indemnifying party shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any reasonably necessary
local counsel) for all indemnified parties, and that all such reasonable fees
and expenses shall be paid or reimbursed as they are incurred. Any such separate
firm for any Initial Purchaser, its officers, employees, agents, partners,
members, directors and its affiliates and any control persons of such Initial
Purchaser shall be designated in writing by WellsFargo Securities and any such
separate firm for the Company, the Guarantors, their respective directors,
officers and any control persons of the Company and the Guarantors shall be
designated in writing by the Company. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened action in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party unless such settlement includes (i) an unconditional release
of such indemnified party from all liability on any claims that are the subject
matter of such action and (ii) does not include a statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
indemnified party.
(d)    Contribution. If the indemnification provided for in this Section 7 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Initial Purchasers on the other from the
offering of the Securities or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company and the Guarantors on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Guarantors on the one hand and the Initial Purchasers on
the other shall be deemed to be in the same proportion as the total net proceeds
from the offering of Securities (before deducting expenses) received by the
Company bear to the total discounts and commissions received by the Initial
Purchasers from the Company under this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and the
Guarantors or the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Initial Purchaser shall be required to

18



--------------------------------------------------------------------------------




contribute any amount in excess of the amount by which the total discounts and
commissions received by such Initial Purchaser with respect to the offering of
the Securities exceeds the amount of any damages which such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. The Initial Purchasers’ obligations
in this subsection (d) to contribute are several in proportion to their
respective purchase obligations and not joint. The Company, the Guarantors and
the Initial Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 7(d) were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 7(d).
8.    Termination. This Agreement may be terminated in the absolute discretion
of Wells Fargo Securities, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date (i) any change in
United States or international financial, political or economic conditions or
currency exchange rates or exchange controls the effect of which is such as to
make it, in the judgment of Wells Fargo Securities, impractical to proceed with
the offering, sale or delivery of or to enforce contracts for the sale of the
Securities, whether in the primary market or in respect of dealings in the
secondary market, (ii) trading generally shall have been suspended or materially
limited on or by any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market or the over-the-counter market; (iii)
trading of any securities issued or guaranteed by the Company or any of the
Guarantors shall have been suspended on any exchange or in any over-the-counter
market; (iv) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; (v) any major disruption
of settlements of securities, or payment or clearance services in the United
States or any other country where such securities are listed or (vi) there shall
have occurred any outbreak or escalation of hostilities or any calamity or
crisis, either within or outside the United States, that, in the judgment of
Wells Fargo Securities, makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Final
Offering Circular.
9.    Defaulting Initial Purchaser.
(a)    If, on the Closing Date, any Initial Purchaser defaults on its obligation
to purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non‑defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Final Offering Circular or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Final Offering Circular that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 9, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.
(b)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require

19



--------------------------------------------------------------------------------




each non-defaulting Initial Purchaser to purchase the principal amount of
Securities that such Initial Purchaser agreed to purchase hereunder plus such
Initial Purchaser’s prorata share (based on the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder) of the Securities of
such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.
(c)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.
(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.
10.    Payment of Expenses.
(a)    Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Circular, any other Time of Sale Information, any
Issuer Written Communication and the Final Offering Circular (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and reasonable expenses of counsel for
the Initial Purchasers), (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with the approval of the
Securities for book-entry transfer by DTC; and (ix) all expenses incurred by the
Company in connection with any “road show” presentation to potential investors.
(b)    If (i) the Company for any reason fails to tender the Securities for
delivery to the Initial Purchasers or (ii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement other than
a termination pursuant to Section 8(i), 8(iii) or 8(iv), the Company and each of
the Guarantors jointly and severally agree to reimburse the Initial Purchasers
for all out-of-pocket costs and expenses (including the fees and expenses of
their counsel) reasonably incurred by the Initial Purchasers in connection with
this Agreement and the offering contemplated hereby.
11.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers, employees, agents, partners, members and directors of each Initial
Purchaser referred to in Section 7 hereof. Nothing in this Agreement is intended
or shall be construed to give any other person any legal

20



--------------------------------------------------------------------------------




or equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein. No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor merely by reason of such purchase.
12.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.
13.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.
14.    Miscellaneous.
(a)    Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by Wells Fargo Securities on behalf of the Initial
Purchasers, and any such action taken by Wells Fargo Securities shall be binding
upon the Initial Purchasers.
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Wells Fargo Securities, LLC,
301 South College Street, 6th Floor, Charlotte, North Carolina 28288, Attention:
Transaction Management Department (fax: (704) 383- 9165), with a copy to Cahill
Gordon & Reindel LLP, 80 Pine Street, New York, New York 10005, Attention: Doug
Horowitz, Esq. Notices to the Company shall be given to it at 701 Cedar Lake
Boulevard, Oklahoma City, Oklahoma 73114 (fax: (405) 478‑2906); Attention: Chief
Financial Officer.
(c)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
(d)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
(e)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
(f)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
(g)    Definitions.The terms that follow, when used in this Agreement, shall
have the meanings indicated.
“ABL Revolving Facility” shall mean that certain eighth restated senior secured
asset-based revolving credit facility of the Company, dated as of April 12,
2010, by and among the borrowers party thereto, including the Company, and
JPMorgan Chase Bank, N.A., as Administrative Agent, as amended to the date
hereof.

21



--------------------------------------------------------------------------------




“Agreement” shall mean this purchase agreement.
“Wells Fargo Securities” shall mean Wells Fargo Securities, LLC.


[Remainder of page intentionally left blank]





22



--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
Very truly yours,
CHAPARRAL ENERGY, INC.
By:    /s/ Mark A. Fischer    
Name:
Mark A. Fischer

Title:
CEO & President

CHAPARRAL ENERGY, L.L.C.
By:    /s/ Mark A. Fischer    
Name:
Mark A. Fischer

Title:
CEO & President

CHAPARRAL RESOURCES, L.L.C.
By:    /s/ Mark A. Fischer    
Name:
Mark A. Fischer

Title:
CEO & President

CHAPARRAL CO2, L.L.C.
By:    /s/ Mark A. Fischer    
Name:
Mark A. Fischer

Title:
CEO & President

CHAPARRAL REAL ESTATE, L.L.C.
By:    /s/ Mark A. Fischer    
Name:
Mark A. Fischer

Title:
CEO & President




[Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------




CEI ACQUISITION, L.L.C.
By:    /s/ Mark A. Fischer    
Name:
Mark A. Fischer

Title:
CEO & President

CEI PIPELINE, L.L.C.
By:    /s/ Mark A. Fischer    
Name:
Mark A. Fischer

Title:
CEO & President

GREEN COUNTRY SUPPLY, INC.
By:    /s/ Mark A. Fischer    
Name:
Mark A. Fischer

Title:
CEO & President

CHAPARRAL EXPLORATION, L.L.C.
By:    /s/ Mark A. Fischer    
Name:
Mark A. Fischer

Title:
CEO & President



ROADRUNNER DRILLING, L.L.C.
By:    /s/ Mark A. Fischer    
Name:
Mark A. Fischer

Title:
CEO & President


[Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------






WELLS FARGO SECURITIES, LLC

For itself and on behalf of the several
Initial Purchasers listed in Schedule 1
hereto.
By:    /s/ Jeff Gore    
Name:    Jeff Gore
Title:    Managing Director



[Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------




Schedule 1
Initial Purchaser
Principal Amount
Wells Fargo Securities, LLC
$
52,500,000


Credit Agricole Securities (USA) Inc.
16,500,000


Credit Suisse Securities (USA) LLC
16,500,000


J.P. Morgan Securities LLC
16,500,000


RBC Capital Markets, LLC
16,500,000


Capital One Southcoast, Inc.
5,063,000


Natixis Securities North America Inc.
5,063,000


SG Americas Securities, LLC
5,062,000


UBS Securities LLC
5,062,000


Comerica Securities, Inc.
2,250,000


KeyBanc Capital Markets Inc.
2,250,000


Mitsubishi UFJ Securities (USA), Inc.
2,250,000


Scotia Capital (USA) Inc.
2,250,000


U.S. Bancorp Investments, Inc.
2,250,000


Total


$150,000,000













--------------------------------------------------------------------------------




Schedule 2
Guarantors
Name of Subsidiary
Jurisdiction of Incorporation or Organization
Chaparral Energy, L.L.C.
Oklahoma
Chaparral Resources, L.L.C.
Oklahoma
Chaparral CO2, L.L.C.
Oklahoma
Chaparral Real Estate, L.L.C.
Oklahoma
CEI Acquisition, L.L.C.
Delaware
Green Country Supply, Inc.
Oklahoma
CEI Pipeline, L.L.C.
Texas
Chaparral Exploration, L.L.C.
Delaware
Roadrunner Drilling, L.L.C.
Oklahoma
 
 







